Mr. Justice Morris
delivered the opinion of the Court:
Of course, it is too plain for argument that in neither of these cases was the testimony adduced on behalf of the prosecution sufficient to sustain the information, and that upon that testimony alone no conviction could properly have been had. We must assume that the purpose of the police court was to adjudicate, not so much the technical questions raised by the informations, as the question which the parties evidently aimed to determine — the extent of the right of the hotel company to use the street in front of its hotel in the management of its business. And with that understanding, which is the understanding of both parties in this court also, we proceed to determine as far as we may the real question in controversy. That question, as already stated or indicated, is whether the hotel company is entitled, without violation of any act of Congress or of any municipal ordinance or police regulation of the District of Columbia, to station its own carriages in front of its own hotel to await the convenience of its guests for transportation to or from the hotel.
We do not think this question is one very difficult of solution. If the case were that of a private person stationing his own private carriage in front of his ownprivate residence for his own convenience or for the convenience of his guests in his house, we presume that his right so to do could not reasonably be controverted. Certainly this court would require more cogent argument than is now apparent to it to deny the legality of such use of the public highway as custom and common sense have so fully sanctioned. Similarly, if a merchant or storekeeper or ware*280houseman, in the course of his business, has occasion to employ vehicles for the transportation of his goods to or from his warehouse or place of business, he has the right to a reasonable extent to station such vehicles in front of his place of business and for the time being to exclude all other vehicles from the portion of the highway which he finds it necessary to occupy in the course of his business. This right to the use of the highway is. not antagonistic to that of the public, but is a necessary incident to the ownership of the adjacent property. And, of course, it must be understood in all cases that its exercise is to be to a reasonable extent and in a reasonable manner, and that it is subject to proper regulation by the public authorities.
Now,, this being undoubtedly the law in regard to the use of the streets and public highways of a municipality by ordinary adjacent owners, by private persons, merchants, and business men, is there any different rule to govern when the adjoining property is used as a hotel and the adjoining owner is a hotel keeper? We fail to find any difference, and none has been pointed out to us. In reason there can be no different rule. Of course, there may be, and as civilization advances there must necessarily be, more or less restriction by police regulation of the use of the streets of a city for different classes of business; and the right of the public authorities to make such regulation can not reasonably be denied. But there is no question of that kind involved here. The business of the hotel keeper is not an extraordinary one so far as to differentiate his case unduly from that of any other owner or occupant of property; and he is undoubtedly entitled to the use of the adjacent street substantially ,to the same extent as any other adjacent owner.
It is true that the business of a hotel keeper is subject to some unusual incidents that do not appertain to other classes of business; but these incidents are few and well defined, and they have no connection whatever with the matter of the use of the adjoining street in the course of such business. With respect to this use the law has made no distinction between the hotel keeper and any other adjacent owner, and we fail to see wherein any distinction would-be reasonable or proper.
*281The ancient inn is the parent of the modern hotel; but the time has long since passed when the sole and simple duty of the keeper of either was to provide food and a night’s shelter to the weary wayfarer on the highway. The demands upon the keeper of the modern hotel are vastly greater than those upon the ancient innkeeper, and the law of progress requires that those demands be met as they arise. In the great cities especially the hotel has become a place where not alone food and shelter for the night are temporarily provided, but greater accommodations are provided for more permanent sojourn and for the transaction of business. The hotel has practically become a place of residence for many, for indefinite periods of time, weeks and months, and even years; and it has likewise become a place where a large amount of the business of the world is transacted. Shall we deny to those who make their residence in hotels, or to the hotel keeper for them, the right which every other private person enjoys, to have their carriages in the adjoining street to await their convenience? Shall we deny to the man of business who comes there on business, or to the hotel keeper for him, the right to have his private carriage in waiting to transport him to and from the hotel? Guests of hotels are often strangers to the municipalities in which the hotels are located. Are the hotel keepers to be denied the right to provide vehicles for their conveyance on which they can rely, or must these strangers be remitted to the streets to find such vehicles for themselves as best they can ? Usage and common sense have already dictated the answers to these questions, and it cannot be ignored that it has become as much the business of the hotel keeper to furnish the means of conveyance to and from the hotel upon the demand of guests as it is to furnish food and shelter. Shall they be denied the right to conduct this part of their business substantially in the same manner in which the merchant conducts any analogous business ? Shall they be denied the right to keep their carriages on the adjoining street in reasonable number, and in a reasonable manner, subject to immediate call, when so to keep them is a necessity of their busienss ? As we have already said, we know of no law that so requires. The *282right, we must reiterate, is incident to the right of adjacent ownership, and as such it must necessarily be distinguished from the case of the owner of vehicles who uses the streets in the pursuit of his business to convey any and all persons who may need his services for hire, without reference to any ownership of adjacent property.
Almost this precise question was before the supreme court of the State of New York in the case of People ex rel. Thompson v. Brookfield, 6 App. Div. 398, 39 N. Y. Supp. 673, and was decided in favor of the hotel keeper so to maintain his carriages. And the general proposition that the owner of land abutting upon a street has the right to encroach to a reasonable extent upon the public right, whenever such encroachment is reasonably necessary for the transaction of his business, has received application in the cases of Flynn v. Taylor, 127 N. Y. 596, 14 L. R. A. 556, 28 N. E. 418; Callanan v. Gilman, 107 N. Y. 360, 1 Am. St Rep. 831, 14 N. E. 264; O’Linda v. Lothrop, 21 Pick. 292, 32 Am. Dec. 261, and in many other cases that might be cited. Authority seems to us to be scarcely needed for so plain a proposition.
But we do not understand that this general proposition is at all controverted in the present case. The contention of the appellee seems to be twofold: (1) That it was not competent for the Willard Hotel Company to use the carriages here in question on the public streets without having first obtained a license therefor under the act of Congress of duly 1, 1902 (32 Stat. at L. 590, chap. 1352) ; (-2) that it is not competent, under existing law, for the owner or proprietor of a hotel to create a private cab stand in front of his hotel, and thereby, in the words of the brief of the appellee, “to deprive the public cabmen of the very business for which they are established.”
Now, the first of these contentions, if it has any foundation or substance to it, has in fact been waived by the appellee, as ah ready stated, to procure an adjudication of the real question in controversy. But it is wholly without foundation or support in the testimony. The testimony is conclusive that these vehicles were not used without a license. The testimony is conclusive, *283and not sought in any manner to be controverted, that the license fee for their use was paid by the owner or lessor of the vehicles; and it is wholly immaterial to the District whether it was paid by the lessor or by the lessee.
The second contention seems to assume that there is some legal distinction between private cab stands and public cab stands, between private cabmen and public cabmen; and that the so-called “public cabmen” have some vested rights of which they are being deprived by the action of the hotel company. We understand what is meant by a public cab stand; but we are at a loss to understand what is meant by a private cab stand. The stationing of a carriage, or of a number of carriages, by an individual, either in front of his private residence or of his place of business, does not make the place a cab stand in any sense known to the law. The act is either legal or illegal, without any reference to its being called a cab stand, and such a designation simply serves to confuse the issue. Nor do we understand what the vested rights are of which the “public cabmen” are deprived by the act of the hotel company. We do not understand that this street in front of the hotel is a public cab stand, from which the public cabmen are illegally excluded. We do not understand that it could well be made a public cab stand without its becoming a nuisance of which the adjacent owners would have just right to complain. We do not understand that the so-called public cabmen have any right to be there under any circumstances so far as to make it a stand for their use. They are not deprived of any just right by the action of the hotel company; and that action must stand or fall by its own merits without any reference to the public cabmen. Reduced from its unnecessary verbiage, the contention is that the hotel company has no right to keep its carriages on the street in front of the hotel, and of this contention we have already disposed.
A very different question might be presented if the hotel company, instead of restricting the use of its vehicles to the guests of the hotel, stationed them upon the street for hire to any and all persons who might desire to use them. Then there would undoubtedly be the maintenance of a public cab stand in an unau*284íhorized place, and an unwarranted use of the public highway for purposes forbidden by the municipal ordinances. But no-such question is presented here, for the testimony is to the effect that the hotel company rigidly restricts the use of its vehicles to-the guests of the house.
Holding, as we do, that the owner of adjacent property, be he-private individual, merchant, hotel keeper, or what not, is entitled to privileges and immunities in the public highway in front of his premises to somewhat greater extent than the general public or any other person, we must, however, reiterate the. caution that such adjacent owner’s use of the highway is necessarily subject to reasonable regulation thereof by the -public authorities, and that we are not to be understood by anything that has here been said as holding that his rights are beyond such regulation. What we mean to hold in the present case is that, subject to all reasonable regulation by the public authorities to prevent the use from becoming excessive, the hotel company has the right-to station and maintain its own carriages on the street in front of its own premises for the transaction of its own business and the accommodation of its own guests, without violation of any existing law or municipal ordinance.
Such being our view of the law, the judgments appealed from must be reversed, with costs.
The cause will be remanded to the Police Court of the District,, with direction to vacate its judgments in both causes and to discharge the defendants therein. Reversed.